                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DONNA LEE WILLIAMS,

                    Plaintiff,                               4:18CV3170

      vs.
                                                         MEMORANDUM
DOUGLAS HAWCO, MICHELLE                                   AND ORDER
HAWCO, and CHRISTOPHER
HAWCO,

                    Defendants.


       On August 1, 2019, Plaintiff Donna Lee Williams filed a 50-page letter with
the court and included eight (8) cassette tapes with her filing. (Filing No. 14.)
Plaintiff’s letter reiterates many of the complaints about Defendants that she raised
in her Complaint (filing no. 1) and provides additional background information
regarding the situation between Plaintiff and Defendants. While the court
understands that Plaintiff is extremely frustrated by the situation between herself
and Defendants, the court lacks subject matter jurisdiction over Plaintiff’s dispute
with her neighbors. The court dismissed this case without prejudice for lack of
subject matter jurisdiction on June 24, 2019. (Filing Nos. 10 & 13.) Thus, this
matter is closed, and Plaintiff should refrain from filing further materials in this
case.

       With respect to the eight cassette tapes Plaintiff filed with the court, Plaintiff
states in her letter: “Please don’t send the tapes back to me by mail, I will pick
them up in person at your front desk at the court.” (Filing No. 14 at CM/ECF p. 3.)
The court liberally construes Plaintiff’s statement as a motion for return of
evidence. This court’s local rules provide, in relevant part:
       (e) Permanent Withdrawal of Files and Documents. Upon a
       showing of good cause, the court may order an item in a file to be
       permanently withdrawn. The clerk may require a party requesting
       withdrawal to provide a copy of the item for certification and a receipt
       for the original. The certified copy and receipt are filed in lieu of the
       original, and the party receiving the original must pay the clerk any
       costs.

NECivR 79.1.

      As this matter is closed and the time for appeal has passed, the court will
grant Plaintiff’s motion for the return of the cassette tapes she filed with the court
on August 1, 2019.

       IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s correspondence, construed as a motion for return of
evidence (filing no. 14), is granted and Plaintiff may permanently withdraw the
cassette tapes filed with the court on August 1, 2019, under the terms set forth in
this Memorandum and Order.

       2.     Plaintiff shall have 60 days1 from the date of this Memorandum and
Order to claim the eight (8) cassette tapes from the clerk’s office located in the
Robert V. Denney Federal Building, 100 Centennial Mall North, Room 593,
Lincoln, Nebraska. Plaintiff is further required to pay any costs associated with the
return of the cassette tapes.

       3.    The clerk’s office is directed to have Plaintiff sign a receipt for the
cassette tapes at the time she comes to claim them and file the signed receipt in this
case to record the permanent withdrawal of the cassette tapes from the court’s files.

       1
         If Plaintiff does not claim the cassette tapes within 60 days, the clerk’s office will
retain the cassette tapes as part of the court file beyond that time in accordance with
standard storage and retention policies. However, the court encourages Plaintiff to come
claim the cassette tapes promptly as the items have been located and are readily available.
Dated this 29th day of August, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
